THE THIRTEENTH COURT OF APPEALS

                                     13-16-00610-CV


                        Antonio Arriaga and Inez Lara Rosales
                                          v.
   Obdulia Martinez Arriaga, Antonio Martinez Arriaga Jr., and Reyna Luisa Martinez
                                       Arriaga


                                    On Appeal from the
                       197th District Court of Willacy County, Texas
                            Trial Cause No. 2015-CV-0316-A


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

November 30, 2018